PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/892,363
Filing Date: 8 Feb 2018
Appellant(s): Seth et al.



__________________
Carson C.K. Fincham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Response to arguments under 35 USC 103
On pages 13-36 (heading “1 Summary of Arguments”) of the appeal brief, Appellant has provided arguments for the rejections made under this section.

A. On pages 18-20 of the appeal brief under heading 3.1.1.1 (No evidence on the record that Hanson and Nave teach or suggest), Appellant’s essential argument is that the combined art of Hanson and Nave, alone or in combination, do not teach the below-quoted limitation of independent claim 1.  Appellant appears to argue that even though Nave clearly describes receiving data regarding a crash event from a mobile device and Appellant respectfully notes, however, that receiving data from the mobile device is simply not equivalent to receiving the "execution state" data as recited in independent claim 1.
“wherein the capturing of the sensor data associated with the at least one electronic device involved in the accident comprises capturing information descriptive of an execution state of a mobile device application with respect to a first time proximate to a time of the accident,” (quoted limitation of independent claim 1)

In response and as stated in the non-final office action, Nave discloses a user may have installed an application on a mobile device, such as a smart phone, that allows the mobile device to monitor for accidents and transmit sensor data to the AM server and/or the vehicle computer device is configured to monitor the sensor data for accidents and transmit the sensor data to the AM server.  Further, Nave discloses capturing data from an application of mobile device and determines mobile device is out of vehicle and is no longer providing data about vehicle from the point that mobile device may be loose in vehicle, mobile device may be ejected through a windshield or out through a side window  (e.g., Nave: column 14, lines 30-60 and see also column 7, lines 34-51). 
That is, Nave teaches capturing an execution state of mobile device application from determining the mobile device is out of vehicle and is no longer providing data about vehicle.  Therefore, in combination of Hanson and Nave teaches above-quoted limitation of independent claim 1. Applicant' argument is not persuasive.
Notes: “an execution state” as recited in independent claim 1, it merely described in Specification [0038], for example, “it may be identified that the application was paused or exited before, during, or after the accident.” and further recited in independent claim 1 as “wherein the information descriptive of the execution state of the mobile device application comprises an indication that at the first time, the mobile device application (i) was paused or (ii) was suspended or (iii) was exited;”.  Examiner notes there is no support or definition of “an execution state” of the mobile device application in Specification, and further there is no definition of arrangement for the mobile device application (i) was paused or (ii) was suspended or (iii) was exited in Specification.

B. On pages 20-22 of the appeal brief under heading 3.1.1.2 (No evidence on the record that Hanson and Nave teach or suggest), Appellant’s argument is that the Examiner has failed to set forth any evidence supporting the allegation that Hanson and Nave, alone or in combination, teach or suggest the below-quoted limitation of independent claim 1 and the below-quoted appealed claim limitation is specifically directed to capturing data describing a "paused", "suspended", or "exited" mobile device application state and utilizing such "sensor data" to analyze the crash.  Appellant respectfully asserts that no cited reference contemplates such a process.
“wherein the information descriptive of the execution state of the mobile device application comprises an indication that, at the first time, the mobile device application (i) was paused or (ii) was suspended or (iii) was exited;” (quoted limitation of independent claim 1)

In response and as stated in the non-final office action, Nave discloses a user may have installed an application on a mobile device, such as a smart phone, that allows the mobile device to monitor for accidents and transmit sensor data to the AM server and/or the vehicle computer device is configured to monitor the sensor data for accidents and transmit the sensor data to the AM server.  Further, Nave discloses capturing data from an application of mobile device and determines mobile device is out of vehicle and is no longer providing data about vehicle from the point that mobile device may be loose in vehicle, mobile device may be ejected through a windshield or out through a side window  (e.g., Nave: column 14, lines 30-60 and see also column 7, lines 34-51).
That is, Nave teaches capturing an execution state of mobile device application from determining the mobile device is out of vehicle and is no longer providing data about vehicle as Applicant argued with the above- quoted limitation of independent claim 1 is specifically directed 
Notes: “an execution state” as recited in independent claim 1, it merely described in Specification [0038], for example, “it may be identified that the application was paused or exited before, during, or after the accident.” and further recited in independent claim 1 as “wherein the information descriptive of the execution state of the mobile device application comprises an indication that at the first time, the mobile device application (i) was paused or (ii) was suspended or (iii) was exited;”.  Examiner notes there is no support or definition of “an execution state” of the mobile device application in Specification, and further there is no definition of arrangement for the mobile device application (i) was paused or (ii) was suspended or (iii) was exited in Specification.

C. On pages 22-23 of the appeal brief under heading 3.1.1.3 (No Reason to Modify and/or Combine), Appellant argues that the Examiner has failed to provide a convincing reason to combine the teachings of the references, as suggested in the Third Office Action, and the Examiner has accordingly failed to set forth a prima facie case for obviousness. At least for this reason, Appellant respectfully requests that the § 103 rejections of claims 1-13 and 22-26 be reversed.

In response and as stated in the non-final office action, Hanson discloses a method of determining that vehicle accidents have occurred, collect and analyze accident characteristics and other related data, and providing customized accident recovery services. Nave is another method providing more accurate accident report with using sensor data from mobile device after it has left vehicle and/or no longer providing data about vehicle).  As such the claimed invention is obvious over Hanson / Nave.
Therefore, The Examiner notes that it would have been obvious to combine the specifically cited teachings of Hanson and Nave to achieve more accurate accident report from the vehicular accident event.  Applicant' argument is not persuasive.

D. On pages 25-27 of the appeal brief under heading 3.2.1.1 (No evidence on the record that Hanson, Nave, and Pal teach or suggest), Appellant’s argument is that the Examiner has failed to set forth any evidence supporting the allegation that Hanson, Nave, and Pal, alone or in combination, teach or suggest the below-quoted limitation of independent claim 28.  Accordingly, Appellant argues that the Examiner has failed to show how the below-quoted limitation of independent claim 28 is taught or suggested by Hanson, Nave, and Pal, and the Examiner has accordingly failed to set forth a prima facie case for obviousness. At least for this reason, Appellant respectfully requests that this 35 USC 103 ground for rejection of independent claim 28 be reversed.
“identifying, by decoding the electronic signal, the at least one electronic device involved in the accident” (quoted limitation of independent claim 28)

In response and as stated in the non-final office action, Pal discloses receiving the location datasets, determining vehicular accident characteristics from vehicular accident events, and processing data including extracting features, performing pattern recognition on data, fusing data from multiple sources, combination of values (e.g., averaging values, etc.), compression, conversion (e.g., digital-to-analog conversion, analog-to-digital conversion), wave modulation, normalization, filtering, noise reduction, smoothing, model fitting, transformations, mathematical operations (e.g., derivatives, moving averages, etc.), multiplexing, demultiplexing, and/or any other suitable processing operations (e.g., Pal: paragraphs [0033], [0035], and [0082]).
Therefore, in combination of Hanson, Nave, and Pal teaches above-quoted limitation of independent claim 28.  Applicant' argument is not persuasive.

E. On pages 27-28 of the appeal brief under heading 3.2.1.2 (No evidence on the record that Hanson, Nave, and Pal teach or suggest), Appellant’s argument is that that the Examiner has failed to set forth any evidence supporting the allegation that Hanson, Nave, and Pal, alone or in combination, teach or suggest the below-quoted limitation of independent claim 28.
“identifying a first location of the detecting and measuring a first signal strength of the electronic signal, at a first time, measuring a second signal strength of the electronic signal and identifying a second location of the measuring of the second signal strength, at a second time, and calculating, based on signal triangulation algorithm, an estimated location of the at least one electronic device involved in the accident” (quoted limitation of independent claim 28)

In response and as stated in the non-final office action, Pal discloses the technology can leverage specialized computing devices (e.g., computing devices with GPS location capabilities, Pal: paragraphs [0026], [0028], [0035], [0038], and see also [0031], [0040], [0106], [0144]).  Therefore, in combination of Hanson, Nave, and Pal teaches above-quoted limitation of independent claim 28.  Applicant' argument is not persuasive.

F. On pages 29-30 of the appeal brief under heading 3.2.1.3 (No Reason to Modify and/or Combine), Appellant’s argument is that the Examiner has failed to provide a convincing reason to combine the teachings of the references, as suggested in the Third Office Action, and the Examiner has accordingly failed to set forth a prima facie case for obviousness. At least for this reason, Appellant respectfully requests that the 35 USC 103 rejection of independent claim 28 be reversed.

In response and as stated in the non-final office action, the Examiner notes that it would have been obvious to combine the specifically cited teachings of Hanson, Nave, and Pal to achieve more accurate accident report of the accident event (e.g., see section C, in response).  Applicant' argument is not persuasive.

G. On pages 31-32 of the appeal brief under heading 3.3.1.1 (No evidence on the record that Hanson, Nave, Pal, and Snyder teach or suggest), Appellant’s argument is that the Examiner has failed to show how the below-quoted limitation of claim 18 is taught or suggested by Hanson, Nave, Pal, and Snyder, and the Examiner has accordingly failed to set forth a prima facie case for obviousness. At least for this reason, Appellant respectfully requests that this 35 USC 103 ground for rejection of claim 18 be reversed.
“wherein the at least one of the image data and video data comprises at least one of an image and video of a vehicle operator's license, and wherein the converted digital character data comprises at least one of an operator license number, a mailing address, a vehicle operator's name, a license type, a license date value, and a license issuing state” (quoted limitation of independent claim 18)

In response and as stated in the non-final office action, as cited in Synder column 6, lines 8-16: “the mobile device may capture an image before, during, or after the accidents, and the captured image may be compared to images stored in one or more databases (e.g., databases of a search engine)”, column 7, lines 4-15: “The crash detection server 250 may receive additional data from other non-vehicle or mobile device data sources, such as external databases containing driver information (e.g., the driver's name, license number, home or work address, and the like) and vehicle information ( e.g., Vehicle Identification Number (VIN), license plate number, vehicle make and model, and the like).”, and see also column 4, lines 4-13: “a user of the computing device 101 may provide input, and may also include one or more of a speaker for providing audio input/output and a video display device for providing textual, audiovisual and/or graphical output.”, it teaches the above-quoted limitation of claim 18.  
Therefore, in combination of Hanson, Nave, Pal, and Snyder teaches above-quoted limitation of claim 18.  Applicant' argument is not persuasive.

H. On pages 32-33 of the appeal brief under heading 3.3.1.2 (No Reason to Modify and/or Combine), Appellant’s argument is that the Examiner has failed to provide a convincing reason to combine the teachings of the references, as suggested in the Third Office Action, and the Examiner has accordingly failed to set forth a prima facie case for obviousness. At least for this reason, Appellant respectfully requests that the 35 USC 103 rejection of claim 18 be reversed.

In response and as stated in the non-final office action, the Examiner notes that it would have been obvious to combine the specifically cited teachings of Hanson, Nave, Pal , and Synder to achieve faster and more accurate accident report of the accident event (e.g., see section C, in response).  Applicant' argument is not persuasive.

I. On pages 33-35 of the appeal brief under heading 3. 4 (Claims 19-20 are patentable over Hanson, Nave, Pal, and Gabel), Appellant’s argument is that Gabel, cited for its alleged teaching of a kiosk that allows a user to enter information descriptive of an accident (Col. 17, lines 33-58), fails to overcome the deficiencies of Hanson, Nave, and Pal, as discussed supra. Accordingly, dependent claims 19-20 are patentable at least for depending upon a patentable base claim (claim 1) and for the reasons described in relation thereto herein.
Claim 19: “wherein the at least one of the image data and video data comprises at least one of an image and video of an insurance card, and wherein the converted digital character data comprises at least one of an insurance policy number, an insurance provider, and an insurance provider contact telephone number.”  (quoted limitation of claim 19)
Claim 20: “wherein the at least one of the image data and video data comprises at least one of an image and video of a road sign, and wherein the converted digital character data comprises at least one of a road name, a mile marker number, a utility pole identifier, a route number, an exit number, and a traffic command.” (quoted limitation of claim 20)

In response and as stated in the non-final office action, as cited in Gabel column 17, lines 33-58: “The user interface may also prompt the user to record (e.g., a video, voice, or text recording) statements from third party witnesses, capture and upload photographs and/or videos of the accident (e.g., the damaged vehicles and people involved in the accident), provide (e.g., as photograph or PDF file via email or an upload) a police report, and provide insurance information (e.g., insurance provider and insurance number, a photograph of an insurance card, etc.) for each driver or vehicle owner involved in the accident.” and column 10, lines 4-13: “accident data may be accessed, optionally in substantially real time, via one or more data stores, accident broadcast services, traffic services, navigation services, and/or video cameras positioned to capture images of road traffic. The accident data may optionally be accessed via web services and/or data files (e.g., a JSON file, a text file, or other file type). The accident data may include the location of the accident (e.g., in the form of street name(s), addresses, latitude and longitude, map grid identifier, or otherwise).”, it teaches the above-quoted limitation of claims 19-20.  
Therefore, in combination of Hanson, Nave, Pal, and Gabel teaches above-quoted limitation of claims 19 and 20.  Applicant' argument is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.


/YONGSIK PARK/Examiner, Art Unit 3695
March 28, 2021                                                                                                                                                                                                       

Conferees:

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695       
                                                                                                                                                                                                 /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.